PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 8,448,354
Issue Date: May 28, 2013
Application No. 12/773,230
Filing or 371(c) Date: May 04, 2010
Attorney Docket No. U 018072-9
:
:
:        DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed July 16, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 7½ year maintenance fee by 
May 28, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET